Shulman, Judge.
Defendant appeals on the general grounds his convictions for the misdemeanor offenses of criminal trespass and theft by taking.
"For reasons unknown to this court there is no transcript, nor is there a summary of the transcript or stipulation of facts in accordance with Code Ann. §§ 6-805 (g) and 6-805 (i). The transcript of the trial not having *832been filed and transmitted to this court, there is no question presented by this appeal upon which this court can pass. [Cits.] 'Error must be shown by the record. It cannot be demonstrated ... by assertions in the brief. . . which are unsupported in the record.’ [Cit.]” Bowen v. State, 151 Ga. App. 166 (259 SE2d 169).
Argued February 13, 1980
Decided March 11, 1980.
Willie C. Walker, pro se.
Hinson McAuliffe, Solicitor, George Weaver, Assistant Solicitor, for appellee.
This being so, the judgment of the trial court must be affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.